              Case 5:19-cv-00011 Document 1 Filed 01/07/19 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

JESUS HINOJOSA                                         §
                                                       §
v.                                                     §                        5:19-cv-11
                                                               CIVIL ACTION NO. - ---
                                                       §
STATE FARM MUTUAL AUTOMOBILE                           §
INSURANCE COMPANY                                      §


                             DEFENDANT'S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES Defendant STATE FARM MUTUAL AUTOMOBILE INSURANCE

COMPANY ("State Farm") and files this Notice of Removal and respectfully shows the Court

the following:

                                   I.     STATE-COURT ACTION

1.1.    The above-styled cause was initially brought in the 285 1h District Court, Bexar County,

Texas. The state-court action is styled: Cause No. 2018CI22530; Jesus Hinojosa v. State Farm

Mutual Automobile Insurance Company.

1.2.    Plaintiff Jesus Hinojosa did not demand a jury trial in the state-comi action.

1.3.    Defendant State Farm filed its Original Answer on December, 2018.

                                          II.    PARTIES

2.1.    Plaintiff Jesus Hinojosa is a citizen of the State of Texas.

2.2.    Defendant State Farm is incorporated in and has its principal place of business in the

State of Illinois.




W:\WDOX\CLIENTS\2608\0558\0 I052545.DOC                                              Page 1 of 4
              Case 5:19-cv-00011 Document 1 Filed 01/07/19 Page 2 of 4




                                            III.     JURISDICTION

3 .1.   This Court has jurisdiction over the subject matter of this cause, pursuant to 28 U.S.C. §

1332, because this is a civil action in which the matter in controversy exceeds the sum or value

of $75,000, exclusive of interest and costs, and is between citizens of different states. See 28

U.S.C. § 1332(a)(l).

3.2.    More specifically, Plaintiff affirmed in his Original Petition that he is seeking monetary

relief over $100,000.00, but not more than $2,000,000.00. Therefore, the amount-in-controversy

requirement is satisfied.

3.3     Additionally, the complete-diversity-of-citizenship requirement is satisfied as Plaintiff is

a citizen of the State of Texas, whereas Defendant has is incorporated in and has its principal

place of business in the State of Illinois.

3.4     Accordingly, this cause is removable pursuant to 28 U.S.C. §§ 1441.

                                                   IV.     VENUE

4.      Venue is proper in the United States District Court, Western District of Texas, San

Antonio Division because the events giving rise to the claim occuned in San Antonio, Bexar

County Texas. See 28 U.S.C. § 1391(b)(2).

                                             V.          TIMELINESS

5.       Defendant was served with process and Plaintiffs Original Petition on December 7,

2018. Thilty days have not elapsed since Defendant was served with process. Pursuant to 28

U.S.C. § 1446, this Notice of Removal is timely and proper.




W:\ WDOX\CLI ENTS\2608\0558\0 I052545.DOC                                           Page 2 of 4
              Case 5:19-cv-00011 Document 1 Filed 01/07/19 Page 3 of 4




                                          VI.    ATTACHMENTS

6.1.    Accompanying this Notice of Removal is a copy of all process, pleadings, and orders

served upon Defendant in the state-court action, in accordance with 28 U.S.C. § 1446, identified

and incorporated herein as Exhibit "l."

6.2.    Additionally, and pursuant to Local Rule CV-3(a), a completed Civil-Cover Sheet is

attached and incorporated herein as Exhibit "2."

                                 VII.      CONDITIONS PRECEDENT

7.      Defendant has tendered the filing fee to the Clerk of the United States District Court for

the Western District of Texas, San Antonio Division, along with the original Notice of Removal.

A copy of this Notice of Removal is also being filed in the County Court at Law No. 10 of Bexar

County, Texas, and all counsel ofrecord are being provided with complete copies.

                                                VIII. PRAYER

8.      Accordingly, Defendant STATE FARM MUTUAL AUTOMOBILE INSURANCE

COMP ANY respectfully prays that this action be removed to the United States District Court,

Western District of Texas, San Antonio Division.




W:\WDOX\CLIENTS\2608\055810 I052545.DOC                                            Page 3 of 4
              Case 5:19-cv-00011 Document 1 Filed 01/07/19 Page 4 of 4




                                                    Edward L. Osuna
                                                    State Bar No. 15339460
                                                    eosuna@cfholaw.com
                                                    Nicholas A. Parma
                                                    State Bar No. 24007807
                                                    nparma@cfholaw.com

                                            CURNEY, FARMER,
                                            HOUSE, OSUNA & JACKSON, P.C.
                                            411 Heimer Road
                                            San Antonio, Texas 78232-4854
                                            Telephone: (210) 3 77-1990
                                            Facsimile: (210) 377-1065

                                            Attorneys for Defendant




                                    CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing has been served on the following
through the electronic filing manager, by mail, by commercial delivery service, by fax, by email,
or by such other manner as directed by the court on the 7th day of January, 2019.

Stanley Bernstein
George LeGrand
LeGrand & Bernstein
2511 N01th St. Mary's Street
San Antonio, Texas 78212




                                            Edward L. Osuna
                                            Nicholas A. Parma




W:\WDOX\CLIENTS\2608\0558\01052545.DOC                                            Page 4 of 4
